Citation Nr: 0031377	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.

3. Entitlement to Dependent's Educational Assistance under 
the provisions of Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to January 1944.

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

By decision of June 2000, the Board remanded this matter for 
further development.  This case is now returned to the Board.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5 100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

In this case, the Board remanded this matter for the purposes 
of obtaining records from of the veteran's terminal period of 
hospitalization at the Cape Coral Hospital which were not on 
file.  Additionally, the Board remanded this matter to obtain  
additional clinical records which the appellant alleged were 
available in support of her claim.

Pursuant to the Board's remand instructions, the RO sent a 
letter to the appellant, with copy to the representative in 
July 2000, regarding the need for further development.  This 
letter referred to pages 6 and 7 of the Board's June 2000 
remand, and stated that the evidence or information requested 
should be furnished within 60 days of this letter.  This 
letter also requested the appellant complete a VA form 21-
4142 with full names and addresses of any physicians who had 
provided pertinent treatment to the late veteran.

Within the same month, the veteran's representative submitted 
a statement in reply to the RO's July 2000 letter, which 
stated that all the medical evidence requested by that letter 
was previously provided to the VA and was contained in the 
claims file.  The reply further stated that there was no 
additional information.

The Board observes that among the changes brought about by 
the recent enactment of the VCAA, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A).  Moreover, VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id.  In addition, the notice 
requirements concerning the evidence needed to substantiate 
the claim, and when relevant evidence cannot be obtained, 
have also been modified by the VCAA.  

Given the circumstances of this case, and in light of the 
amendments to the duty to assist provisions of 38 U.S.C. 
§§ 5100-5107 brought about by the VCAA, the Board finds that 
a second remand is necessary.  Specifically, the Board finds 
problematic the representative's July 2000 assertion that the 
evidence requested by the RO, as per the Board's June 2000 
remand, was already of record, given that the lack of such 
evidence in the claims file initially triggered the need for 
a remand.  For example, the terminal hospital records from 
Cape Coral Hospital have not been obtained.

Accordingly, the case is remanded again to obtain the 
aforementioned records and  to ensure full compliance with 
due process requirements:

1.  The RO should again contact the 
appellant and request that she provide the 
names, addresses and approximate dates of 
treatment, observation and hospitalization 
for all VA and non-VA health care 
providers who have treated the veteran 
since military service, to include the 
terminal hospitalization of the veteran.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
pertinent treatment records identified by 
the appellant which are not currently of 
record.  If reasonable efforts fail to 
elicit the requested records, the RO must 
notify the appellant that VA is unable to 
obtain the records.  Such notification 
must identify the records VA is unable to 
obtain, and briefly explain the efforts 
that were made to obtain those records.  
Efforts to obtain such records should also 
be documented in the claims file.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Any additional 
development or notice to the appellant 
and her representative pursuant to the 
provisions of the VCAA should be 
accomplished.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO should then 
readjudicate the appellant's claims.  

3.  If any of these determinations remain 
adverse to the appellant, the RO should 
furnish the appellant and her accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal, including the 
provisions of VCAA.  The appellant should 
then be afforded the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

